In a proceeding pursuant to Family Court Act article 6 for grandparent visitation, the mother appeals from an order of the Family Court, Suffolk County (Dounias, J.), dated October 25, 2001, which, after a hearing, granted the petition.
Ordered that the order is reversed, on the law and the facts, with costs, and the petition is dismissed.
The petitioner, the child’s maternal grandmother, was required to establish that she had standing by demonstrating the existence of circumstances under which “equity would see fit to intervene” (Domestic Relations Law § 72; see Matter of Emanuel S. v Joseph E., 78 NY2d 178 [1991]; Matter of Horowitz v Kelly, 300 AD2d 659 [2002]). The petitioner failed to establish that she made a sufficient effort to establish a relationship with the child (see Matter of Emanuel S. v Joseph E., supra; Matter of Canales v Aulet, 295 AD2d 507 [2002]). Accordingly, the petitioner failed to establish the requisite standing necessary for the Family Court to entertain the petition. Therefore, the petition should have been dismissed. Altman, J.P., Smith, McGinity and Cozier, JJ., concur.